DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims priority to Provisional application 62/170,085 filed on 06/02/2015 and 62/201,811 filed on 08/06/2015.  The benefit of earlier effective filing date is granted.
	
Status of Claims
	Claims 1-3, 7-10, and 25-37 are currently pending and rejected.
	Claims 4-6 and 11-24 are cancelled.

Claim Rejection -- 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 7-10, and 25-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards establishing and managing entity payment accounts by providing a user interface for entering and displaying payment account information and determining the status of the entity.  Establishing and managing entity payment accounts belongs to “certain method of managing human activity” grouping in light of 2019 Revised Patent Subject Matter Eligibility Guidance, thus the claims include an abstract idea.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-3, 7-10, and 25-37 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-3, 7-10, and 25-37 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The claims are directed towards establishing and managing entity payment account by providing a user interface for entering and displaying payment account information and determining the status of the entity.  According to background section of the specification, the claimed invention attempts to solve the problem where many payment providers do not offer payment account services due to their inability to confirm the identity of account entity and to determine whether a financial account is linked to the entity.  This is not a problem necessarily arise from computer technology.  Rather, it is a business problem which can be solved by using basic communication tools.  For example, a human operator may call a seller entity or a financial institution of the entity to obtain and confirm information regarding financial account for the entity, EIN status of the entity, and information about sell items that provide funding to the entity.  The present claims recite a process of receiving a request to establish a payment account, receiving entity information via website interface, determining a status of the entity using the entity information such as the EIN, determining whether a financial account is linked to the entity and whether payment history correspond to the types of transactions associated with the status of the entity, generating the payment account, and prompting the entity to register other entities to interact with.  The process is clearly directed to managing human relationship, thus falls under the grouping of “certain method of managing human activity”, and as discussed earlier the claimed process can be performed by using basic communication tools without computers.  The performance of the claim limitations using generic computer components (i.e. one or more hardware processors coupled to a non-transitory memory) does not preclude the claim limitation from being in the certain methods of organizing human activity.
Prong Two
The present claims only recite generic computer components such as a non-transitory memory and one or more hardware processors as additional elements.  The generic computer components perform only basic computer functions, such as receiving request via network, displaying a graphical user interface for displaying and entering information, automating human decision based on human programmed instructions, monitoring and updating account status.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Moreover, paragraph 00032 of the specification discloses the browser application may be a general browser application configured to retrieve, present, and communicate information over the Internet.  Paragraph 00073 of the specification discloses the claimed invention may be implemented as software executed by general purpose computer.  Furthermore, Vance et al. (Pub. No.: US 2005/0144098) teaches determining/verifying entity status based on Employer Identification Number (EIN) (see paragraph 0008 and 0031-0034).  Gallagher et al. (Pub. No.: US 7,120,608) teaches determining whether a financial account is linked to an entity (see column 3, line 8-28 and claim 16).  These limitations are clearly well-understood, routine, and conventional.
 The claim limitation, “dynamically displaying the portal interface requesting entity information from the entity on the device of the entity, wherein the entity information comprises at least an employer identification number (EIN) by displaying a popup portal interface, a financial account for the entity, direct seller information using a direct sellers interface comprising a form for adding direct sellers that provide funding to the entity through sales on a marketplace, and at least one status document for the entity by displaying a file attachment interface”, does not indicate of integration into a practical application or provide an inventive concept.  Examiner turns to Fig. 2A, 2B, 2C, and 2D for the amended limitations.  In these drawings, the claimed interface is nothing more than a conventional web page interface with buttons, popup window, fields for entering information, and button for attaching file from local memory.  There is no improvement in the functioning of the Graphical User Interface or the computer itself.  Furthermore, the claims do not require the use of a particular machine or effect a physical transformation or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Indeed, the present claims are merely using existing computers as tools to implement an abstract concept.  
Examiner also argues that the amended limitations, “enabling a use of the payment account via the management interface based on the status of the entity independent of further input required from the device; displaying, via the management interface within the portal interface, a digital account benefit for the payment account to the entity based on the status of the entity; monitoring entity data for the entity for a change to the status of the entity from a reviewing agency of the entity; and disabling, automatically via the management interface, the digital account benefit provided to the payment account in the management interface based on the monitoring”, do not improve the functioning of computer.  Enabling a use of a special payment account based on the entity’s status (e.g. charity, non-profit, etc.) is a matter of legal requirement.  Displaying information on a GUI is a basic computer function, and the content (i.e. account benefits) is non-functional descriptive material.  Monitoring entity data for data change from a reviewing agency is just periodically obtaining status data from a reviewing agency, and it can be done by basic communication tool.  Finally, disabling account benefit based on the status of the entity is just complying with law.  Sobhani et al. (Pub. No.: US 2015/0006426) teaches validating a charity/non-profit entity’s status by validating with IRS or other third-party (see paragraph 0288).  Bargali et al. (Pub. No.: US 2014/0258087) teaches charitable or non-profit organizations receive tax exempt benefits.  The present claims are merely complying with tax laws by using conventional computer user interface.  Subbarao et al. (Pub.: No.: US 2012/0078755) teaches a GUI for automatically presenting offers/benefits to a user that is personalized to his/her membership status.  This GUI technology can be used to implement the amended claims.  Therefore, the amended limitations do not improve the functioning of the computer itself.  Therefore, the present claims are directed to an abstract idea. 
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
The present claims recite a non-transitory memory and one or more hardware processors as additional elements.  These generic computer components are claimed to perform basic computer functions.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Moreover, paragraph 00032 of the specification discloses the browser application may be a general browser application configured to retrieve, present, and communicate information over the Internet.  Paragraph 00073 of the specification discloses the claimed invention may be implemented as software executed by general purpose computer.  Furthermore, Vance et al. (Pub. No.: US 2005/0144098) teaches determining/verifying entity status based on Employer Identification Number (EIN) (see paragraph 0008 and 0031-0034).  Gallagher et al. (Pub. No.: US 7,120,608) teaches determining whether a financial account is linked to an entity (see column 3, line 8-28 and claim 16).  These limitations are clearly well-understood, routine, and conventional.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, their focus is on the abstract processes of collecting information, analyzing information, and establishing payment account that use generic computer components as tools.  The present claims do not improve the functioning of the computer itself.  Therefore, the present claims do not amount to significantly more than the abstract idea.  
To overcome the rejection under 35 U.S.C. 101, the claims must recite significantly more than an abstract concept.  According to the 101 guideline, limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: 1) improvements to another technology or technical field; 2) improvements to the functioning of the computer itself; 3) applying the judicial exception with, or by use of, a particular machine; 4) effecting a transformation or reduction of a particular article to a different state of thing; 5) adding a specific limitation other than what is well-understood, routine, and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or 6) other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  The present claims fail to satisfy any of the requirements.  Accordingly, the present claims are not eligible for patent.

Response to Remarks
	Rejection under 35 U.S.C. 101
In the response filed on 11/02/2020, Applicant amended independent claims 1, 25, and 33 by adding the following limitations, “enabling a use of the payment account via the management interface based on the status of the entity independent of further input required from the device; displaying, via the management interface within the portal interface, a digital account benefit for the payment account to the entity based on the status of the entity; monitoring entity data for the entity for a change to the status of the entity from a reviewing agency of the entity; and disabling, automatically via the management interface, the digital account benefit provided to the payment account in the management interface based on the monitoring”.
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argued the present claims necessarily require the use of computer technology and specific computing devices so as to be rooted in computer technology and therefore not directed to an abstract idea.  Examiner disagrees.  According to background section of the specification, the claimed invention attempts to solve the problem where many payment providers do not offer payment account services due to their inability to confirm the identity of account entity and to determine whether a financial account is linked to the entity.  This is not a problem necessarily arise from computer technology.  Rather, it is a business problem which can be solved by using basic communication tools.  For example, a human operator may call a seller entity or a financial institution of the entity to obtain and confirm information regarding financial account for the entity, EIN status of the entity, and information about sell items that provide funding to the entity.  The present claims recite a process of receiving a request to establish a payment account, receiving entity information via website interface, determining a status of the entity using the entity information such as the EIN, determining whether a financial account is linked to the entity and whether payment history correspond to the types of transactions associated with the status of the entity, generating the payment account, and prompting the entity to register other entities to interact with.  The process is clearly directed to managing human relationship, thus falls under the grouping of “certain method of managing human activity”, and as discussed earlier the claimed process can be performed by using basic communication tools without computers.  The performance of the claim limitations using generic computer components (i.e. one or more hardware processors coupled to a non-transitory memory) does not preclude the claim limitation from being in the certain methods of organizing human activity.
Applicant argued that the specific limitations of the claims are directed to improving data security and protection enhance digital privacy.  However, Applicant did not provide any explanation.  None of the cited limitation appears to be related to data security.  Applicant also argued that the amended claims are analogous to claim 1 in Example 42.  Examiner disagrees.  Claim 1 in Example 42 integrates a method of organizing human activity into a practical application by improving computer functions.  In particular, the background of Example 42 states “In prior art systems, medical providers store patient information in medical records locally in a format that is dependent on the hardware and/or software platforms in use in the provider’s office”, and the claim solves this technical problem by converting information from various sources into a standardized format and storing them in a collection of medical records on network-based storage devices.  However, the problem of the present application, as discussed earlier, is payment providers do not offer payment account services due to their inability to confirm the identity of account entity and to determine whether a financial account is linked to the entity.  This is not a technical problem, and the solution by sending a request to the entity to provide entity information and monitoring entity status from a reviewing agency is not necessarily rooted in computer technology.  The solution can be implemented with basic communication tools, such as a phone call to the entity and the reviewing agency to acquire information.  Therefore, unlike claim 1 in Example 42, the present claims do not provide specific improvements in computer technology.
Examiner also argues that the amended limitations, “enabling a use of the payment account via the management interface based on the status of the entity independent of further input required from the device; displaying, via the management interface within the portal interface, a digital account benefit for the payment account to the entity based on the status of the entity; monitoring entity data for the entity for a change to the status of the entity from a reviewing agency of the entity; and disabling, automatically via the management interface, the digital account benefit provided to the payment account in the management interface based on the monitoring”, do not improve the functioning of computer.  Enabling a use of a special payment account based on the entity’s status (e.g. charity, non-profit, etc.) is a matter of legal requirement.  Displaying information on a GUI is a basic computer function, and the content (i.e. account benefits) is non-functional descriptive material.  Monitoring entity data for data change from a reviewing agency is just periodically obtaining status data from a reviewing agency, and it can be done by basic communication tool.  Finally, disabling account benefit based on the status of the entity is just complying with law.  Sobhani et al. (Pub. No.: US 2015/0006426) teaches validating a charity/non-profit entity’s status by validating with IRS or other third-party (see paragraph 0288).  Bargali et al. (Pub. No.: US 2014/0258087) teaches charitable or non-profit organizations receive tax exempt benefits.  The present claims are merely complying with tax laws by using conventional computer user interface.  Subbarao et al. (Pub.: No.: US 2012/0078755) teaches a GUI for automatically presenting offers/benefits to a user that is personalized to his/her membership status.  This GUI technology can be used to implement the amended claims.  Therefore, the amended limitations do not improve the functioning of the computer itself.
Applicant argued that the present claims narrow the judicial exception to a specific usage (providing a service to the entity that monitors one or more interactions between the other entities and the payment account and verifies the status of the entity based on the one or more interactions with the payment account) for a specific environment (at the payment provider system over the network).  Examiner reminds Applicant that the 2019 Revised Patent Subject Matter Eligibility Guidance requires the following conditions to show integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The amended claims do not satisfy any of these conditions.  Providing payment service between entities and verifying the status of entities are not solving a problem arise in computer technology.  The present claims are merely using networked computers as tools to implement an abstract idea.  The present claims do not recite any improvement in computer function, require a particular machine, or effect any physical transformation.  They are merely applying the abstract idea on a networked computer environment.  
Applicant argued that the present claims offer significant improvement over conventional systems.  Examiner disagrees.  The claimed payment provider system performs the following function:
establishing a payment account and verifying a status of an entity by sending, to a device of the of the entity over a network using the portal interface, a request for entity information from the entity (this only requires a conventional webpage interface, questionnaire, or form to request user input);
determining that the entity is legitimate charity by determining the status of the entity from a status document and EIN (this can be implemented by mental process, and the claim language does not specify any particular computer technology for implementing such decision step);
determining that the entity operates as a legitimate charity by determining that the financial account is linked to the entity and auditing its transactional history (this can be implemented by mental process, and the claim language does not specify any particular computer technology for implementing such decision step);
enabling a user of the payment account based on the status of the entity (conditional account access based on entity status);
displaying account benefits (conventional computer function and can be written on paper);
monitoring entity data for change of status (can be implemented by mental process);
disabling account benefit based on monitoring (complying with tax laws can be implemented with conventional GUI as discussed earlier).
The above limitations do not require anything other than conventional computer technology to implement.  In fact, they can be implemented without any computer.  The claimed steps merely describe screening steps to verify the registering entity’s identity.  These screening steps are routinely performed and are often required by law.  Most importantly, they do not improve the functioning of the computer itself.  For these reasons, the present claims do not integrate the abstract idea into practical application.
	Applicant attempted to draw analogy with BASCOM, but the present claims do not recite a particular combination of steps in a non-conventional and non-generic way to ensure that the customer’s identify is verified.  Determining an entity’s status by verifying the EIN in status document and determining whether the entity’s financial account is legitimate by auditing the account’s transaction history are conventional and they are not considered technological solution in the same way as Example 35 (which recites obtaining information from the mobile communication device instead of the ATM keypad, and using the image instead of a PIN to verify the customer’s identity).  The solution in the present claims can be implemented without computer (for example, an operator may obtaining an entity’s status document and financial statement and analyzing the information mentally).  The present claims are similar to the ineligible claims of Electric Power Group, because they merely use existing computer technology as tool to implement an abstract concept.  There is no improvement in the functioning of the computer itself. 
	For these reasons, the present claims are ineligible for patents.  Examiner maintains the ground of rejection under 35 U.S.C. 101.  

Rejection under 35 U.S.C. 103
	The cited references do not explicitly teach the amended limitations.  Examiner withdraws the rejection under 35 U.S.C. 103 accordingly.  However, the amended features do not improve the functioning of computer.  The present claims are still rejected under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
FEB-2021